Citation Nr: 9904560	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-06 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an increased evaluation for service-
connected asthma and pulmonary emphysema, currently rated as 
60 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability  due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in February 1997, and a statement of the case was received 
that same month.  A substantive appeal was received in March 
1997.  In May 1997, the veteran testified at a personal 
hearing at the RO. 


FINDINGS OF FACT

1.  The veteran's heart disease, including cardiomyopathy, 
was not manifested during the veteran's active military 
service or within one year of discharge from service, nor is 
the veteran's heart disease, including cardiomyopathy, 
otherwise shown to be related to his military service. 

2.  The veteran's heart disease, including cardiomyopathy, is 
not related to his service-connected asthma and pulmonary 
emphysema or to medication used in treatment of his service-
connected asthma and pulmonary emphysema.

3.  The veteran's service-connected asthma and pulmonary 
emphysema are not manifested by very frequent attacks with 
severe dyspnea on slight exertion between attacks, marked 
loss of weight, or other evidence of severe impairment of 
health, nor are the veteran's asthma and pulmonary emphysema 
manifested by an FEV-1 less than 40 percent of predicted, or 
by more than one asthma attack per week, and daily use of 
systemic high dose corticosteroids or immunosuppressive 
medications.

4.  The veteran only service connected disability is asthma 
and pulmonary emphysema, currently evaluated as 60 percent 
disabling.

5.  The veteran's service-connected disability does not 
preclude all substantially gainful employment.


CONCLUSIONS OF LAW

1.  Heart disease, including cardiomyopathy, was not incurred 
in or aggravated by the veteran's active military service and 
is not proximately due to or the result of a service-
connected disability, or medications utilized to treat such 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998).

2.  The criteria for an evaluation in excess for 60 percent 
for asthma and pulmonary emphysema have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1998). 

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Heart Disease.

It should be noted at the outset that statutory law as 
enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  

After reviewing the RO's January 1997 rating decision, the 
February 1997 statement of the case, and subsequent 
supplemental statements of the case, the Board believes some 
clarification is necessary as to the threshold requirement of 
a well-grounded claim as provided for in 38 U.S.C.A. 
§ 5107(a).  While the RO has indicated that it has found the 
veteran's claim to be not well-grounded, the RO has addressed 
the merits of the heart disease claim in great detail and has 
for all practical purposes weighed the evidence for and 
against the veteran's claim.  

After reviewing the record, the Board finds that the 
veteran's claim is well-grounded.  There is clear evidence of 
current medically diagnosed heart disease, and the veteran 
has submitted medical literature which, in the Board's view, 
sufficiently suggests a link between the veteran's heart 
disease and medication he has been taking for treatment of 
his service-connected asthma and pulmonary emphysema.  
Specifically, medically literature apparently copied form a 
medical text notes that a medication, theophylline, has 
certain effects on the heart.  The medical evidence does show 
that the veteran has been taking theophylline for his 
service-connected asthma and pulmonary emphysema.  The Board 
believes that the present situation is one where the medical 
literature submitted by the veteran addresses a relationship 
between the specific medication involves and its effects on 
the heart so as to show "at least plausible causality."  
Sacks v. West, 11 Vet.App. 314, 317 (1998).  In other words, 
the Board finds the veteran's claim to be well-grounded.  38 
U.S.C.A. § 5107(a).  

The question now becomes whether the RO has sufficiently 
treated the claim as well-grounded so that a review of the 
merits by the Board will not prejudice the veteran.  While it 
is true that the RO used language indicating that it found 
the claim to be not well-grounded, the underlying analysis of 
the evidence accomplished by the RO included an comprehensive 
weighing of the positive and the negative evidence.  In other 
words, despite what the RO was articulating with regard to 
its finding the claim to be not well-grounded, it effectively 
treated it as well-grounded and decided the case on the 
merits.  Moreover, the record shows that the RO developed the 
record and afforded the veteran a VA examination for diseases 
of the heart in July 1996 for the express purpose of 
determining whether his heart disease was related to the 
Theophylline which he was taking for his asthma.  
Accordingly, the Board finds that the duty to assist the 
veteran has been met.  38 U.S.C.A. § 5107(a).  The Board 
finds, therefore, that the veteran will not be prejudiced by 
appellate review of his heart disease claim on the merits.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovasular disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The veteran contends that the medications he had taken "for 
some 40 y[ea]rs" for service-connected respiratory 
disabilities "can affect the heart."  The veteran further 
stated the he felt that it was "entirely possible" that his 
heart problems were due to these medications.  At a personal 
hearing conducted in May 1997, the veteran testified that the 
specialists he asked about effects of his medications 
indicated that theophylline could cause heart problems, but 
would not provide an opinion as to whether the medications 
were the cause of the heart problem in his case (tr. 9).  

The veteran also submitted three pages of medical literature 
apparently copied from a medical text.  The veteran contended 
that the medical literature supported his contention that 
theophylline caused his cardiac disorders.  The submitted 
materials note, for example, that theophylline has both 
"chronotropic and ionotropic effects on the heart."  The 
medical information also stated that toxicity due to 
theophylline is associated with sinus tachycardia, 
hypotension, and ventricular arrhythmias.  

The Board first notes that the veteran has not submitted any 
evidence that he has ever demonstrated or incurred 
theophylline toxicity, so as to connect to his claim the 
adverse effects of theophylline toxicity described in the 
copied medical literature.  See Sacks v. West, 11 Vet. App. 
314 (1998).  A laboratory examination of blood collected in 
mid-April 1996 disclosed that the veteran's theophylline 
level was 5.3 milligrams per liter (mg/L); 10-20 mg/L was 
noted as the therapeutic range, and above 20 mg/L noted as 
potentially toxic.  When the veteran was hospitalized a few 
days later with cardiac diagnoses including cardiac 
arrhythmias, the private medical record disclose that the 
theophylline level was 9.8 mg/L.  There is thus no evidence 
that toxicity or any other adverse effect of theophylline was 
suspected or diagnosed at that time, or by any private or VA 
treating physician or examiner.  

There is also no medical evidence to support a finding that 
the medication in question has played any role in the 
veteran's heart disease.  The medical literature submitted by 
the veteran (while sufficient to well-ground his claim) is 
too general and speculative to form the basis for any finding 
that this particular veteran's heart disease is related to 
the medication.  In fact, the preponderance of the evidence 
is clearly against such a finding.  

In this regard, the report of a private April 1996 cardiac 
catheterization reflects that the physician concluded that 
the veteran's cardiomyopathy was of viral or idiopathic 
origin.  Moreover, the examiner who conducted a July 1996 VA 
examination noted that it is true that theophylline toxicity 
may be manifested by arrhythmias, both atrial and 
ventricular, but there is no evidence that theophylline 
treatment leads to cardiomyopathy.  The examiner concluded 
that neither the veteran's cardiomyopathy nor his coronary 
disease could be attributed to long-term use of theophylline.  
The Board believes the opinion of the VA examiner who 
actually examined the veteran is to be afforded considerably 
more weight than the general opinion set forth in the medical 
literature furnished by the veteran.  

At this point the Board also notes that there is no evidence 
showing that heart disease was manifested during service or 
within one year of discharge from service, nor is there any 
evidence that the veteran's heart disease is otherwise 
related to his period of active military service.  Thus, 
service connection on a direct basis is not warranted (as 
also determined by the RO).  

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the negative evidence with the positive 
evidence so as to otherwise provide a basis for favorable 
resolution of the veteran's heart disease claim. 

II.  Increased Rating for Asthma and Pulmonary Emphysema.

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased evaluation for service-
connected respiratory disability is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  All relevant facts have 
been properly and sufficiently developed for an appellate 
decision, and no further action is necessary to meet the duty 
to assist the veteran. 

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where entitlement to compensation has been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was first granted service connection for asthma 
and pulmonary emphysema by a rating decision issued in May 
1981, and those disabilities were evaluated as 30 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602.  That 
evaluation was increased to 60 percent, effective in March 
1991, by a rating decision issued in September 1991.  

At the time the veteran filed his claim for an increased 
evaluation for his respiratory disability, Diagnostic Code 
6602 provided that a 60 percent evaluation was warranted for 
severe bronchial asthma with frequent asthmatic attacks (one 
or more weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light 
manual labor precluded.  38 C.F.R. § 4.97 (as in effect prior 
to October 7, 1996).  A 100 percent schedular evaluation was 
warranted for pronounced asthma; asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and marked loss of weight or other evidence of severe 
impairment of health.  A 100 percent evaluation under 
Diagnostic Code 6603, which provided the criteria for 
evaluation of pulmonary emphysema, required evidence of 
intractable and totally incapacitating emphysema, with 
dyspnea at rest or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest x-rays and 
pulmonary function tests.  

After the veteran filed his claim for an increased 
evaluation, the criteria for evaluation of asthma under 
Diagnostic Code 6602 were amended.  See 61 Fed. Reg. 46,720 
(Sept. 5, 1996).  Under the criteria as amended, a 60 percent 
rating is warranted for bronchial asthma manifested by an 
FEV-1 of 40- to 55-percent predicted, or by a ratio of FEV-
1/forced vital capacity (FVC) of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1998).  A 100 percent 
rating is warranted for bronchial asthma manifested by FEV-1 
less than 40 percent of predicted; or FEV-/FVC ratio of less 
than 40 percent, or; more than one asthmatic attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  

Under the criteria of Diagnostic Code 6603 for pulmonary 
emphysema, as revised or Diagnostic Code 6604, a 100 percent 
rating is warranted for COPD manifested by FEV-1 less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted for COPD manifested by FEV-1 of 
40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)..

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Therefore, the Board has reviewed the 
veteran's claim under both the old and the new criteria to 
determine whether either version of the criteria may result 
in a more favorable determination of his claim.

Private pulmonary function examination in April 1996 
disclosed FEV-1 of 46 percent, pre-medication, 48 percent 
post-medication, with a ratio of FEV-1/FVC of 65 percent.  
DLco was reported to be 79% predicted.  At the time of VA 
examination conducted in July 1996, the veteran stated he was 
able to do yard work and household tasks.  On VA examination 
conducted in April 1997, the veteran noted that his asthma 
required periodic tapering treatment with prednisone, 
averaging about once a month.  He reported asthma attacks 
averaging about once per month, triggered by whether changes 
or by any strenuous exertion.  He reported that he was 
"alright" when he does no strenuous activity, and that he 
wheezes and becomes short of breath after walking one-eighth 
of a mile.  He had slight respiratory distress on 
examination.  His FEV-1 was 55; the FEV-1/FVC ratio could not 
be accurately assessed, as his ability to perform VC 
maneuvers was suboptimal.  

It is clear from the evidence that the veteran meets both the 
old and the new criteria for a 60 percent evaluation under 
Diagnostic Code 6602.  It is also clear that the veteran does 
not meet or approximate the criteria for the next higher 
evaluation, a 100 percent evaluation, under either set of 
criteria.  In particular, the veteran does not have asthmatic 
attacks more frequently than once weekly, so as to met the 
old criteria for a total schedular evaluation.  He reports 
severe dyspnea only with strenuous exertion, not with slight 
exertion.  His weight was 192 pounds at the time of VA 
pulmonary function examination in August 1991 and 200 pounds 
on VA pulmonary function examination in April 1997, so a 
finding of weight loss is not warranted.  Thus, he does not 
meet any of the criteria for a 100 percent evaluation under 
the old criteria.

None of his pulmonary function results, including FEV-1 or 
FEV-1/FVC ration, have been less than 40 percent.  The most 
recent FEV-1, in April 1997, was 55 percent, which is at the 
maximum for retained respiratory function within the 60 
percent evaluation.  Thus, a finding that the pulmonary 
function in this case approximates the new criteria for a 100 
percent evaluation is not warranted.  

The Board has considered whether an evaluation in excess of 
60 percent is warranted under any other applicable diagnostic 
code, including 6603, but finds no basis for an increased 
evaluation under that code.  It has not been shown that the 
veteran meets the diagnostic criteria, including any related 
to heart symptoms, under Diagnostic Code 6603 due to his 
service-connected disability.  As discussed earlier, the 
veteran suffers from heart disease which has not been shown 
to be related to service or to medication taken for his 
service-connected disability. 

In sum, the clinically-demonstrated manifestations of 
respiratory disability closely approximate the criteria for a 
60 percent evaluation, under either the old or the new 
criteria, but do not approximate the criteria for a total 
schedular evaluation under either set of criteria.  An 
evaluation in excess of 60 percent for service-connected 
respiratory disability is therefore not warranted.  38 C.F.R. 
§ 4.97 (1998, 1996).  In reaching this determination, the 
Board has resolved all reasonable doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b).

III.  Total Disability base on Individual Unemployability
Due to Service-Connected Disability.

The Board views the veteran's TDIU claim to be well-grounded 
as its underlying basis is that the veteran's service-
connected disability picture has increased in severity.  
After reviewing the claims file, the Board is also of the 
opinion that the duty to assist the veteran has been met with 
regard to this issue.  38 U.S.C.A. § 5107(a). 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disabilities, provided 
that, if there is one service-connected disability, this 
disability is evaluated as 60 percent or more disabling, and 
that, if there are two or more disabilities, there is at 
least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities.  38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992).

By a statement submitted May 1996, the veteran contended that 
the severity of his service-connected respiratory disability 
was increasing and that he was no longer able to work.  In 
the application for TDIU (VA Form 21-8940) submitted at that 
time, the veteran disclosed that his most recent employment 
was 70 hours a week as a truck driver from August 1995 to 
April 1996.  

The medical evidence of record reflects that the veteran was 
hospitalized in April 1996.  At that time, cardiomyopathy 
with cardiac arrhythmia was diagnosed, and a pacemaker was 
implanted.  The evidence of record also reflects that the 
veteran was told that he could no longer work as a truck 
driver because of his cardiac arrhythmias.  The evidence 
reflects that the veteran continued to work, as much as 70 
hours a week, despite his respiratory disease, until his 
heart disease required that he stop working.  As noted in 
this decision, service connection had not been granted for 
heart disease.  

The veteran also testified that he began receiving Social 
Security Administration (SSA) disability benefits in November 
1995, and testified that the favorable SSA decision was based 
on his cardiac disorder.  The Board notes that the SSA 
decision, and the medical records underlying that decision, 
are not of record.  However, as the veteran himself has 
testified that the SSA decision was based his heart disorder 
(which is not service-connected), the Board finds that remand 
for further development would not be of benefit to the 
veteran, since the claim at issue, unemployability based 
solely on service-connected disability, requires that the 
veteran establish that he is unemployable without 
consideration of the non-service-connected disabilities 
considered by SSA.

In this case, the veteran does meet the percentage 
requirements for consideration of a total evaluation under 38 
C.F.R. § 4.16(a), since service connection has been 
established for respiratory disabilities, asthma and 
pulmonary emphysema, which are together evaluated at 60 
percent disabling.  This satisfies the specified minimum 
schedular criteria for consideration for TDIU.  However, the 
preponderance of the evidence of record reflects that the 
veteran's primary difficulty with his work as a truck driver 
is that his employer will not allow him to drive in light of 
his cardiac arrhythmia.  As noted above, service connection 
has not been granted for that disability.  The preponderance 
of the evidence of record as a whole, including the veteran's 
own testimony at a May 1997 personal hearing, establishes 
that the veteran is precluded from working as a result of his 
heart disease.  

The Board finds that the veteran's occupational impairment 
due to service-connected disability is adequately compensated 
by a 60 percent evaluation.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, in light of the service-connected 
disabilities, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  In this case, the evidence 
reflects that the veteran's service-connected respiratory 
disability does present occupational impairment, but does not 
preclude substantial gainful employment consistent with the 
veteran's education and experience.

There is no medical evidence to support the veteran's 
contentions that he is unable to work as a result of his 
service-connected disability.  He is not individually 
unemployable by reason of the service-connected disability 
alone, and a total rating for compensation is not warranted.  
The preponderance of the evidence is against the claim for a 
total rating for compensation purposes based on individual 
unemployability.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The appeal is denied as to all issues.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 14 -


